           Case 3:19-cv-01120-MC                Document 13           Filed 07/31/20         Page 1 of 9




                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

Faith S.,1

                  Plaintiff,                                              Civ. No. 3:19-cv-01120-MC

         v.                                                               OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Faith S. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for supplemental

security income (“SSI”) under Title XVI of the Social Security Act. This Court has jurisdiction

under 42 U.S.C. §§ 405(g) and 1383(c)(3). The issue before this Court is whether the

Administrative Law Judge (“ALJ”) erred in rejecting Dr. Scott Alvord’s, Psy.D., medical

opinion. Because there is substantial evidence in the record to support the ALJ’s finding and

errors, if any, were harmless, the Commissioner’s decision is AFFIRMED.

                          PROCEDURAL AND FACTUAL BACKGROUND

1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case.

1 – OPINION AND ORDER
             Case 3:19-cv-01120-MC              Document 13          Filed 07/31/20        Page 2 of 9




           Plaintiff applied for SSI on September 18, 2015, alleging disability since August 17,

2015. Tr. 189.2 Her claim was denied initially and upon reconsideration. Tr. 68, 78. Plaintiff

timely requested a hearing before an ALJ and appeared before the Honorable Rudolph Murgo on

July 17, 2018. Tr. 103, 37. ALJ Murgo denied Plaintiff’s claim by a written decision dated

August 6, 2018. Tr. 18. Plaintiff sought review from the Appeals Council and was denied on

May 29, 2019, rendering the ALJ’s decision final. Tr. 186, 1. Plaintiff now seeks judicial review

of the ALJ’s decision. Plaintiff was 25 years old at the time of her alleged disability onset and 28

at the time of her hearing. See tr. 292, 189, 37. Plaintiff has a high school diploma and has never

had a job. Tr. 43, 375, 379–80, 45. Plaintiff alleges disability due to epilepsy, vision problems,

and autism spectrum disorder. Tr. 210, 14, 361, 382.

                                          STANDARD OF REVIEW

           The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

See 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004). “Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978,

980 (9th Cir. 1997)). To determine whether substantial evidence exists, the court reviews the

administrative record as a whole, weighing both the evidence that supports and that which

detracts from the ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing



2
    “Tr.” refers to the Transcript of Social Security Administrative Record, ECF No. 9, provided by the Commissioner.

2 – OPINION AND ORDER
         Case 3:19-cv-01120-MC          Document 13       Filed 07/31/20     Page 3 of 9




Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably

support either affirming or reversing,’ the reviewing court ‘may not substitute its judgment’ for

that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir.

2014) (quoting Reddick v. Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                          DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

the claimant can make an adjustment to other work existing in significant numbers in the

national economy after considering the claimant’s residual functional capacity (“RFC”), age,

education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to

meet this burden, then the claimant is considered disabled. Id.

       Dr. Scott Alvord, Psy.D., evaluated Plaintiff on November 28, 2017 and April 5, 2018.

Tr. 378–96. The ALJ gave little weight to Dr. Alvord’s opinion. Tr. 28. “To reject an

uncontradicted opinion of a treating or examining doctor, an ALJ must state clear and convincing

reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216

(9th Cir. 2005) (citation omitted). “If a treating or examining doctor’s opinion is contradicted by

another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate reasons

that are supported by substantial evidence.” Id. When evaluating conflicting medical opinions, an

ALJ need not accept a brief, conclusory, or inadequately supported opinion. Id.


3 – OPINION AND ORDER
         Case 3:19-cv-01120-MC          Document 13       Filed 07/31/20     Page 4 of 9




       Here, Dr. Alvord diagnosed Plaintiff with autism spectrum disorder, mild neurocognitive

disorder, and anxiety disorder. Tr. 382. Dr. Alvord opined that Plaintiff was moderately impaired

in her ability to understand, remember, and carry out simple instructions. Tr. 385. Dr. Alvord

opined that Plaintiff was markedly impaired in her ability to make judgments on simple and

complex work-related decisions, understand, remember, and carry out complex instructions,

interact appropriately with the public, supervisors, and coworkers, and respond appropriately to

usual work situations and changes in a routine work setting. Id. Finally, Dr. Alvord opined that

Plaintiff’s psychiatric problems would prevent her from working three to four days per month.

Tr. 386. Dr. Alvord’s opinion is uncontradicted. See Pl.’s Mot. 8, ECF No. 10, Def.’s Mot. 3,

ECF No. 12. Therefore, the ALJ needed provide clear and convincing reasons supported by

substantial evidence to properly reject Dr. Alvord’s opinion. See Bayliss, 427 F.3d at 1216

(citation omitted). The ALJ did so here.

       An ALJ must weigh the following factors when considering medical opinions: (1)

whether the source has an examining relationship with claimant; (2) whether the source has a

treatment relationship with claimant; (3) supportability (as shown by relevant evidence and

explanation); (4) consistency with the record as a whole; (5) specialization; and (6) other factors,

including the source’s familiarity with other information in the record. 20 C.F.R. §

404.1527(c)(1)–(6).

       Dr. Alvord examined Plaintiff twice and has no treatment relationship with her. See tr.

378–96. The ALJ found that Dr. Alvord’s opinion was inconsistent with the objective medical

evidence in the record and Plaintiff’s testimony. Tr. 28. The ALJ cited Plaintiff’s normal

performance on mental status examinations, normal range intelligence quotient (“IQ”), grossly


4 – OPINION AND ORDER
         Case 3:19-cv-01120-MC           Document 13       Filed 07/31/20     Page 5 of 9




normal psychiatric reports, and lack of treatment for autism or anxiety. Id. (citing tr. 294, 381,

285, 322, 327, 362, 373). The ALJ also cited Plaintiff’s testimony that “she has many friends,

read avidly, and was particularly good at taking in information.” Tr. 28; see tr. 49, 43–44, 49, 55.

The ALJ concluded that Plaintiff has the RFC to perform medium work with certain limitations,

including limitation to simple, routine tasks. Tr. 24.

       Plaintiff argues that the ALJ failed to provide clear and convincing reasons for rejecting

Dr. Alvord’s opinion and misconstrued Dr. Alvord’s opinion. Pl.’s Br. 6–13.

       Consistent with the ALJ’s findings, Dr. Derek Leinenbach and Dr. Alvord’s mental

examinations revealed largely normal findings. Plaintiff tested thirty out of thirty on Dr.

Leinenbach’s examination. Tr. 294. She had poor eye contact, relied on her mother to answer

questions, was easily confused by multi-step instructions, and had difficulty with basic

instructions. Id. However, she was alert, dressed appropriately, responded appropriately, and did

not appear anxious or depressed. Id. Similarly, Dr. Alvord found that Plaintiff had poor eye

contact and was significantly impaired in adaptive functioning. Tr. 380. However, she was

adequately dressed and groomed, gave adequate effort, and had intact thought processes. Id. She

had intact short- and long-term memory, could recall three out of three words after five minutes,

could do basic math, spelled “world” forward and backward, showed adequate abstract thought,

showed adequate judgment regarding a hypothetical social problem, and could name recent news

events. Tr. 381. She had a full-scale IQ score of 86, which is in the low average range. Tr. 381–

82. Other medical providers noted that Plaintiff had a normal attention span and memory, acted

alert, and showed appropriate mood and affect. Tr. 285, 322, 327, 362, 373.




5 – OPINION AND ORDER
         Case 3:19-cv-01120-MC          Document 13       Filed 07/31/20      Page 6 of 9




       This objective medical evidence is clearly inconsistent with Dr. Alvord’s opinion that

Plaintiff was moderately impaired in her ability to understand, remember, and carry out simple

instructions and markedly impaired in her ability to make simple decisions and interact with

others. Tr. 385. Dr. Alvord based his opinion, in part, on Autism Diagnostic Observation

Schedule tests. Tr. 382. Dr. Alvord explained that:

       It is noteworthy that [Plaintiff] was home schooled and despite the fact that her IQ is low
       average and she succeeded academically in a home schooling setting, the fact that she did
       not proceed beyond first grade in a more traditional school setting is telling. It is also
       telling that she has little to no work experience. All things considered, she is in need of
       Autism Spectrum symptoms to be identified and accommodated.

Id. Regardless, the Ninth Circuit has held that presenting as engaging and cooperative, being

adequately groomed and punctual, and maintaining friendships tends to undermine claims of

marked social limitations. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601 (9th Cir.

1999). Moreover, the ALJ limited Plaintiff’s RFC to simple, routine tasks. Tr. 24.

       Plaintiff argues that her “lack of treatment for autism and anxiety” is an illegitimate

reason to reject Dr. Alvord’s opinion because she was unaware of her conditions. Pl.’s Br. 11–

12. An ALJ must weigh supportability and consistency with the record as a whole when

considering medical opinions. 20 C.F.R. § 404.1527(c)(1)–(6). The ALJ properly considered

Plaintiff’s lack of mental health records as unsupportive of and inconsistent with Dr. Alvord’s

opinion that Plaintiff’s mental health issues seriously limited her functioning.

       The ALJ also properly considered Plaintiff’s testimony in rejecting Dr. Alvord’s opinion.

Plaintiff testified that she has friends, many of whom lived in California. Tr. 49. She does not

text, call, or email them because they are busy. Id. She has one friend who is several years

younger than her and has similar interests. Id. She was home schooled and hasn’t interacted with


6 – OPINION AND ORDER
         Case 3:19-cv-01120-MC           Document 13        Filed 07/31/20      Page 7 of 9




the group she graduated with due to “circumstances.” Tr. 43. Her mother said that she was a

“loner.” Tr. 379. Still, she has at least one good friend and is not close to her other friends due to

distance and other circumstances. A court should uphold the ALJ’s findings if supported by

inferences reasonably drawn from the record; if evidence exists to support more than one rational

interpretation, the court is bound to uphold that interpretation. Batson., 359 F.3d at 1196;

Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014). In other words, a “coin-flip” as to an

issue of factual interpretation, such as this one, requires deference to the ALJ.

       Plaintiff also testified that she loves reading, is interested in linguistics and writing books,

and loves languages. Tr. 49, 44. She is very good at taking in information but sometimes gets

flustered when talking to people. Tr. 55–56. An ALJ may consider inconsistency between a

treating provider’s opinion and a claimant’s daily activities in evaluating a medical opinion. See

Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014) (citing Morgan, 169 F.3d at 600–02). In

Morgan, the physician’s reports failed to show how the plaintiff’s symptoms translated into

specific functional limitations that precluded work activity. Morgan, 169 F.3d at 601. Here, Dr.

Alvord acknowledged that Plaintiff had a low average IQ and succeeded academically in a home

school setting. Tr. 382. Dr. Alvord opined, however, that Plaintiff was moderately impaired in

her ability to understand, remember, and carry out simple instructions and markedly impaired in

her ability to make judgments on simple and complex work-related decisions. Tr. 385. Like the

physician in Morgan, Dr. Alvord failed to explain how Plaintiff’s autism spectrum disorder and

anxiety translate into specific functional deficits precluding work activity.

       The ALJ offered clear and convincing reasons supported by substantial evidence for

giving Dr. Alvord’s opinion little weight.


7 – OPINION AND ORDER
         Case 3:19-cv-01120-MC           Document 13        Filed 07/31/20     Page 8 of 9




       Plaintiff next argues that the ALJ misconstrued Dr. Alvord’s opinion, which, when

properly construed, shows that Plaintiff meets a listing for autism spectrum disorder. Pl.’s Br. 6–

7 (citing 20 C.F.R. § 404.1520(d); tr. 23–24). The ALJ stated that Dr. Alvord opined that

Plaintiff had “more than a slight limitation” in her ability to understand, remember, and carry out

simple instructions but could still “function satisfactorily.” Tr. 28. Dr. Alvord found that Plaintiff

was moderately impaired in her ability to understand, remember, and carry out simple

instructions and did not explicitly comment on Plaintiff’s ability to “function satisfactorily.” Tr.

385. Dr. Alvord’s report, however, defined “moderate” as “[t]here is a slight limitation in this

area but the individual is still able to function satisfactorily.” Tr. 384. Therefore, the ALJ’s

interpretation was accurate.

       The ALJ erred in stating that Dr. Alvord found that Plaintiff had “more than a slight

limitation” in her ability to make simple work-related decisions. Tr. 28. Dr. Alvord opined that

Plaintiff would have marked limitations in that area. Tr. 385. Even so, this error is harmless

because the ALJ had other clear and convincing reasons supported by substantial evidence to

reject Dr. Alvord’s opinion. See Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th

Cir. 2006) (holding that an error is harmless if it is “inconsequential to the ultimate nondisability

determination.”).

       Substantial evidence exists in the record to support the ALJ’s interpretation and rejection

of Dr. Alvord’s opinion. Because the ALJ’s errors, if any, were harmless, this Court does not

reach Plaintiff’s credit-as-true arguments.




8 – OPINION AND ORDER
       Case 3:19-cv-01120-MC      Document 13        Filed 07/31/20      Page 9 of 9




                                   CONCLUSION

     For these reasons, the Commissioner’s final decision is AFFIRMED.



IT IS SO ORDERED.


     DATED this 31st day of July, 2020.


                                          s/ Michael J. McShane
                                          Michael J. McShane
                                          United States District Judge




9 – OPINION AND ORDER
